NOTE: This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~eaI~
      for tbe jfeberaI <!Circuit

                 CHARLES A. MOTT,
                  Claimant-Appellant,

                      v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
                 Respondent-Appellee.


                       2012-7083


   Appeal from the United States Court of Appeals for
Veterans Claims in case no.1O-1585, Judge Alan G.
Lance, Sr.


                     ON MOTION


                      ORDER

   Charles A. Mott moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:
MOTTv.DVA                                                 2

      The motion is granted.

                               FOR THE COURT


   MAR 09 2012                 lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Robert P. Walsh, Esq.
    Jeanne A. Davidson, Esq.
s21                                              ALED
                                       U.S. COURT OF APPEALS FOR
                                          THE FEDERAL CIRCUIT

                                             MAR 092012
                                              JAN IIOIIIIAIY
                                                 WIll